Citation Nr: 0427675	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.    


FINDINGS OF FACT

The appellant's pes planus is manifested by symptoms that 
approximate severe but not pronounced flat feet.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service connection pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App.  2004), 
it was in part held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, the RO advised the 
appellant by letter dated in June 2002 of the evidence that 
would substantiate his claim, and the responsibilities for 
obtaining evidence.  The appellant was later provided with 
copies of original rating decisions dated in August 2002 and 
November 2002 setting forth the general requirements of then-
applicable law pertaining to increased ratings.  And then, 
the general advisement was reiterated in a Statement of the 
Case dated in November 2002, and then a Supplemental 
Statement of the Case dated in  September 2003.  

Because the appellant had been continually apprised for 
approximately 14 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO requested the appellant's service, VA, 
and active duty medical records in letters dated June and 
July 2002, and January 2003.  38 U.S.C.A.§ 5103A (a),(b) and 
(c).  These records, along with  civilian medical records 
obtained and submitted by the appellant, were then reviewed 
by the RO.        

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.


The Merits of the Claims for Increased Disability Rating for 
Pes Planus

I.  Background:

In April 1983 the appellant was granted service connection, 0 
percent disabling, for bilateral pes planus.  In August 2002 
the disability rating was increased to 30 percent.  In a 
September 2002 Notice of Disagreement, the appellant argued 
for a higher rating due to the severity of his pain.  In a 
September 2003 Supplemental Statement of the Case, the RO 
denied the appellant's claim for increased rating.    

II.  Analysis:

A 50 percent rating is prescribed for bilateral acquired flat 
foot where symptoms are pronounced with objective evidence of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  

A detailed VA medical examination conducted in July 2002 
offered substantial evidence regarding the appellant's 
condition.

The examining physician diagnosed the appellant with 
bilateral pes planus.   He also found:  no other 
abnormalities; that palpation of the plantar surface of the 
feet revealed moderate tenderness, and that the Achilles 
tendon had good alignment; that the appellant's bones were of 
normal density and that the frontal arch appeared to be 
within normal; that the appellant had no clawfeet or signs of 
dropped forefoot or marked varus deformity; that, while 
dorsiflexion of all the toes and the ankles produced some 
pain and evident limitation, the appellant does not have 
hammertoes; that the appellant does not have Morton's 
metatarsalgia or hallux valgus; that he has no resection of 
metatarsal head present, negative hallux rigidus; and that 
the appellant needed arch supports as well as orthopedic 
shoes and insoles with limited relief.  

The radiology report found unremarkable lateral views of both 
feet with calcaneal spurs bilaterally.    

Finally, the physician stated that the appellant is able to 
perform all activities of daily living with the exception of 
those requiring prolonged standing and walking as well as 
mowing the lawn and gardening, secondary to his present 
condition.

In short, the VA examination did not reveal the pronounced, 
marked, and extreme disability necessary to support the 
appellant's claim for an increased disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2003).    

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, which address additional functional loss 
due to pain, weakness, excessive fatigability, etc., the 
severity of the appellant's bilateral foot disability does 
not warrant an assignment of a 50 percent rating.  The 
medical evidence shows that the veteran's foot pain is 
attributable to both pes planus and a nonservice-connected 
arthritic-degenerative disorder.  Moreover, foot pain is 
provided for in a 30 percent rating.  The VA examination also 
revealed no evidence of muscular loss or wasting of the 
intrinsic musculature in the feet.  As such, the Board finds 
that the appellant's disability more closely approximates the 
criteria for a 30 percent rating under Diagnostic Code 5276.

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 30 percent.  Diagnostic Code 5278 prescribes a 50 
percent rating for acquired bilateral claw foot where there 
is evidence of marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  The VA examiner 
noted that the examination revealed no hammertoes or claw 
foot.  Thus, Diagnostic Code 5278 cannot apply.  The other 
diagnostic codes either do not assign ratings in excess of 30 
percent or are not applicable.  Accordingly, a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 is 
appropriate.

Lastly, the Board notes that there is no evidence of record 
that the appellant's bilateral pes planus causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the appellant's bilateral 
pes planus interferes with his employability, the currently 
assigned 30 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  There is no 
evidence that the appellant is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
bilateral pes planus.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

The appellant's claim for a disability rating in excess of 30 
percent for pes planus is denied.  



	
                        
____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



